NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-3546-17T1

STATE OF NEW JERSEY
DEPARTMENT OF
ENVIRONMENTAL                          APPROVED FOR PUBLICATION
PROTECTION,
                                             November 13, 2019
     Plaintiff-Respondent,                 APPELLATE DIVISION

v.

ALSOL CORPORATION,

     Defendant-Appellant.
___________________________

          Argued February 13, 2019 – Decided November 13, 2019

          Before Judges Fuentes, Accurso, and Vernoia.

          On appeal from the Superior Court of New Jersey,
          Law Division, Middlesex County, Municipal Appeal
          No. 29-2017.

          Lawrence S. Berger argued the cause for appellant
          (Berger & Bornstein, LLC, attorneys; Lawrence S.
          Berger, on the briefs).

          Robert Gregory Lamilla, Deputy Attorney General,
          argued the cause for respondent (Gurbir S. Grewal,
          Attorney General, attorney; Jason W. Rockwell,
          Assistant Attorney General, of counsel; Robert
          Gregory Lamilla, on the brief).

     The opinion of the court was delivered by
FUENTES, P.J.A.D.

      In this appeal, we are required to determine whether the Law Division

correctly decided that municipal courts have jurisdiction to impose civil

penalties in an enforcement action filed by the New Jersey Department of

Environmental Protection (DEP) pursuant to the Spill Compensation and

Control Act, N.J.S.A. 58:10-23.11 to -23.24 (the Spill Act). After reviewing

the record developed by the parties, we affirm. We conclude municipal courts

have jurisdiction pursuant to N.J.S.A. 58:10-23.11u(d) to impose civil

penalties under the Spill Act in a summary proceeding conducted pursuant to

the Penalty Enforcement Law of 1999, N.J.S.A 2A:58-10 to -12.

                                       I

      This issue arose when an employee of the DEP filed a complaint against

Alsol Corporation (Alsol) in the Milltown Municipal Court, using the "Special

Form of Complaint and Summons" prescribed by the Administrative Director

of the Courts. The summons contains a section that identified the complaining

witness as a representative of the DEP, who certified that

            to the best of his/her knowledge or information and
            belief, the named defendant on or about [October 4,
            2016] in Milltown . . . [,] County of Middlesex
            County, N.J., did commit the following offense:

            Failure to remediate the property located at BL. 58 Lot
            1.01 Ford Ave. & Main St. in violation of . . .
            N.J.A.C. 7:26C-2.3(a).

                                                                      A-3546-17T1
                                       2
This DEP regulation provides:

           (a) Upon the occurrence of any of the events listed in
           N.J.A.C. 7:26C-2.2(a), the person who is responsible
           for conducting the remediation at a site pursuant to
           N.J.A.C. 7:26C-1.4(a) shall:

           1. Hire and maintain a licensed site remediation
           professional, unless:

           i. The remediation is being conducted partially or
           solely to satisfy the obligations under the Resource
           Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
           seq., is a priority site under the Government
           Performance and Results Act, 40 U.S.C. §§ 11101 et
           seq., and the U.S. Environmental Protection Agency is
           the lead agency for the remediation;

           ii. The remediation is being conducted on a site that is
           listed on the National Priorities List pursuant to the
           Comprehensive           Environmental        Response
           Compensation and Liability Act, 42 U.S.C. §§ 9601 et
           seq., and the U.S. Environmental Protection Agency is
           the lead agency for the remediation; or

           iii. The remediation is being conducted at a Federal
           facility;

           2. Notify the Department, on a form found on the
           Department's                 website               at
           www.nj.gov/dep/srp/srra/forms, of the name and
           license information of the licensed site remediation
           professional hired to conduct or oversee the
           remediation and the scope of the remediation,
           including the number of contaminated areas of
           concern and impacted media known at the time the
           form is submitted and determined pursuant to N.J.A.C.
           7:26C-4.2, within 45 days after:




                                                                      A-3546-17T1
                                      3
i. May 7, 2012, when the earliest of the events listed
at N.J.A.C. 7:26C-2.2(a) occurred prior to November
4, 2009; or

ii. The date of the occurrence of the earliest of the
events listed at N.J.A.C. 7:26C-2.2(a), when the event
occurred on or after November 4, 2009;

3. Conduct the remediation:

i. Without prior Department approval, except:

(1)   If the Department directs otherwise;

(2) If the person is remediating the site, area of
concern or site condition pursuant to N.J.A.C. 7:26C-
14;

(3) If the remediation is being conducted pursuant to
(a)1ii or iii above, or the site is being remediated
partially or solely to satisfy the obligations under the
Resource Conservation and Recovery Act, 42 U.S.C.
§§ 6901 et seq., and is a priority site under the
Government Performance and Results Act, 40 U.S.C.
§§ 11101 et seq., regardless of whether the U.S.
Environmental Protection Agency or the Department
is the lead agency for the remediation; or;

(4)   If the site is suspected or known to be
contaminated with anthropogenic radionuclide
contamination of any media;

ii.   In accordance with N.J.A.C. 7:26C-1.2(a); and

iii. By addressing all deficiencies identified by the
Department in any submittals made by the person or
by a licensed site remediation professional on behalf
of the person;




                                                           A-3546-17T1
                           4
            4. Pay all applicable fees and oversight costs as
            required pursuant to N.J.A.C. 7:26C-4;

            5. Establish a remediation funding source, if required,
            pursuant to N.J.A.C. 7:26C-5;

            6. Provide the Department access to the contaminated
            site pursuant to N.J.A.C. 7:26C-8;

            7. Provide the Department copies of all applicable
            documents concerning the remediation as required by
            this chapter and the Technical Requirements for Site
            Remediation rules, N.J.A.C. 7:26E, or upon request of
            the Department;

            8. Meet the timeframes in this chapter and in the
            Technical Requirements for Site Remediation rules,
            N.J.A.C. 7:26E; and

            9. Obtain and comply with all permits necessary for
            the remediation.

            [N.J.A.C. 7:26C-2.3(a)(1) to (9).]

      Despite the complexity and scope of activity covered by this regulatory

scheme, the summons issued by the DEP provided only the date Alsol

allegedly failed to remediate a particular property. When this matter came

before the Milltown Municipal Court, Alsol moved to dismiss the summons for

lack of subject matter jurisdiction. Alsol argued that municipal courts do not

have the authority to adjudicate the merits of an enforcement action brought by

the DEP involving alleged violations of the Spill Act. Represented by the




                                                                       A-3546-17T1
                                       5
Attorney General, the DEP argued that municipal courts have subject matter

jurisdiction under N.J.S.A. 58:10-23.11u(d), which provides:

            Any person who violates a provision of P.L.1976,
            c.141 ([N.J.S.A.] 58:10-23.11 et seq.), or a court order
            issued pursuant thereto, or who fails to pay a civil
            administrative penalty in full or to agree to a schedule
            of payments therefor, shall be subject to a civil
            penalty not to exceed $50,000.00 per day for each
            violation, and each day’s continuance of the violation
            shall constitute a separate violation. Any penalty
            incurred under this subsection may be recovered with
            costs in a summary proceeding pursuant to the
            “Penalty Enforcement Law of 1999,” P.L.1999, c.274
            ([N.J.S.A.] 2A:58-10 et seq.) in the Superior Court or
            a municipal court. The Superior Court and the
            municipal courts shall have jurisdiction to impose a
            civil penalty for a violation of P.L.1976, c.141
            ([N.J.S.A.] 58:10-23.11 et seq.) pursuant to this
            subsection and in accordance with the procedures set
            forth in the “Penalty Enforcement Law of 1999.”

            [(Emphasis added).]

      After considering the "extensive briefs and supporting documentation by

both parties[,]" the municipal court judge concluded that N.J.S.A. 58:10 -

23.11u(d) only confers municipal courts with jurisdiction to enforce civil

penalties "where a finding of liability has already been adjudicated." The

municipal court judge also rejected the DEP's interpretation of N.J.S.A. 58:10 -

23.11u(d) and held that municipal courts' jurisdiction in matters arising out of

the Spill Act are limited to conducting summary proceedings to enforce "a

penalty previously imposed by either the administrative law court or the

                                                                        A-3546-17T1
                                       6
[S]uperior [C]ourt." The municipal court judge granted Alsol's motion and

dismissed the summons "without prejudice for lack of jurisdiction to be refiled

either in [S]uperior [C]ourt or the [O]ffice of [A]dministrative [L]aw[.]"

      The DEP appealed the municipal court's decision to the Law Division.

The DAG who argued the matter did not present any competent evidence to

support the DEP's allegations against Alsol. As it did before the municipal

court, the DEP made legally incompetent factual assertions to the Law

Division judge that alleged Alsol failed

            to remediate discharges of hazardous substances that
            occurred at the property located at Ford Avenue and
            Main Street, Milltown . . . as required by N.J.A.C.
            7:26C-2.3(a).     N.J.S.A. 58:10-23.11f(c)(1) makes
            ALSOL, as the owner of the Property when the
            discharge occurred, and COBRA, as the person who
            has discharged a hazardous substance, the persons
            responsible for conducting the remediation.

            Prior to the discharges, ALSOL contracted COBRA to
            perform demolition on a section of the Property,
            which included at least three electrical transformers.
            On October 4, 2016, Middlesex County HazMat
            received notification that an unknown amount of oil
            had spilled into Farrington Lake. Middlesex County
            HazMat's investigation revealed that the source of the
            spill was three electrical transformers, each containing
            approximately 380 gallons of oil, which Middlesex
            County HazMat found overturned near a storm drain
            at the rear of the property. COBRA improperly
            demolished the transformers, which resulted in a
            surface spill as well as a spill into the storm drain.
            Middlesex County HazMat performed a field test on a
            sample of the oil, which showed the presence of

                                                                         A-3546-17T1
                                        7
              PCB's.     The discharge into the storm drain is
              particularly significant because the storm drain
              terminates in an outfall pipe, which discharges into
              Mill Pond/Lawrence Brook, downstream of Farrington
              Lake. After the initial spill, a constant stream of oil
              was discharging into the Brook. A DEP Fish and
              Wildlife officer issued an emergency fishing closure
              for Lawrence Brook between Riva Avenue and Ryders
              Lane.1

      The DAG represented to the Law Division that the Bureau of Emergency

Response "notified Alex Abdalla of COBRA that he was responsible for the

cleanup of the oil from the transformers." Abdalla allegedly contracted with a

company identified as "Insurance Restoration Specialists, who began the

cleanup." According to the DEP, Insurance Restoration Specialists "ceased

work" on October 6, 2016 "because Mr. Abdalla had not paid for their

services."    The DEP stepped into this breach and performed "emergency

response work until October 25, 2016 to contain and partially remediate the

spill." No further remediation has taken place.

      Alsol    denied    the   accuracy       and   completeness   of   the     DEP's

unsubstantiated material facts. Although the DEP identified COBRA in its


1
    We note that as the case was terminated by the municipal court on
defendant's motion to dismiss, the record is limited. The "facts" we quote here
were not presented by way of affidavit, as required by Rule 1:6-6, and are thus
legally incompetent hearsay. Cheng Lin Wang v. Allstate Ins. Co., 125 N.J. 2,
15-16 (1991). We include this only to provide some background of the dispute
for the reader and do not rely on it for any other purpose.


                                                                              A-3546-17T1
                                          8
brief before the municipal court and the Law Division as one of the parties

legally responsible to remediate this contaminated site, COBRA is not a party

in this case.

                                          II

      Whether municipal courts have subject matter jurisdiction to adjudicate

this Spill Act enforcement action brought by the DEP is purely a question of

law. We thus review the decision of the Law Division de novo, without any

deference to the trial judge's interpretation of the law. State v. Ancrum, 449

N.J. Super. 526, 531 (App. Div.), certif. denied, 231 N.J. 222 (2017). The

Legislature has demarcated the subject matter jurisdictional limits of municipal

courts:

                A municipal court has jurisdiction over the following
                cases within the territorial jurisdiction of the court:

                a. Violations of county or municipal ordinances;

                b. Violations of the motor vehicle and traffic laws;

                c. Disorderly persons offenses, petty disorderly
                persons offenses and other non-indictable offenses
                except where exclusive jurisdiction is given to the
                Superior Court;

                d. Violations of the fish and game laws;

                e. Proceedings to collect a penalty where jurisdiction
                is granted by statute;

                f. Violations of laws regulating boating; and

                                                                          A-3546-17T1
                                          9
            g. Any other proceedings where jurisdiction is granted
            by statute.

            [N.J.S.A. 2B:12-17 (emphasis added).]

      The Supreme Court has also exercised its constitutional authority over

this issue when it adopted Rule 7:1, which sets out the Rules Governing

Practice in the Municipal Courts. On September 17, 2009, the Administrative

Office of the Courts issued Instructions to Municipal Court Judges and Other

Users with respect to the use of Special Form of Complaint and Summons.

Rule 7-2-1(h) authorizes the summons the DEP used in this case. It provides:

            Use of Special Form of Complaint and Summons in
            Penalty Enforcement Proceedings. The Special Form
            of Complaint and Summons, as prescribed by the
            Administrative Director of the Courts, shall be used
            for all penalty enforcement proceedings in the
            municipal court, including those that may involve the
            confiscation and/or forfeiture of chattels. If the
            Special Form of Complaint and Summons is made by
            a governmental body or officer, it may be certified or
            verified on information and belief by any person duly
            authorized to act on its or the State's behalf.

            [Ibid. (emphasis added).]

      Here, the DEP argues N.J.S.A. 58:10-23.11u(d) confers the municipal

court with subject matter jurisdiction to adjudicate and assess civil penalties

for violations of the Spill Act. The DEP further argues that N.J.S.A. 58:10 -

23.11u(a)(1)(c) "grants the [DEP] the ability to file in municipal court for a




                                                                       A-3546-17T1
                                        10
civil penalty that will be independently adjudicated and assessed by the

municipal court."

      We confronted an analogous statutory scheme in Middlesex County v.

Browning Ferris, 252 N.J. Super. 134, 137 (App. Div. 1991), in which we were

required "to interpret a section of the Solid Waste Management Act [SWMA],

N.J.S.A. 13:1E-9f, to determine if civil actions to impose fines for violations

of the act may be brought in the Municipal Court in addition to the Superior

Court."

      As amended over the years, the SWMA authorized county health

inspectors "to make visual inspections of the unloading of waste transport

vehicles . . . to determine if the loads consisted of 20% or more of designated

recyclables." Ibid. The controversy arose when the Middlesex County Health

Department issued a "'Notice of Violation' and 'Penalty Assessment Notice' to

[the] defendant Browning-Ferris Industries (BFI)." Ibid. When the defendant

failed to pay a $100 penalty within fifteen days, the Middlesex County Health

Department "brought an action in the Municipal Court of the Township of

Edison[.]" Id. at 137-38.

      The defendant moved to dismiss the action for lack of jurisdiction,

arguing only the Superior Court had the authority to enforce the SWMA. Id. at

138. The municipal court agreed with the defendant and dismissed the action



                                                                       A-3546-17T1
                                      11
for lack of jurisdiction. 2   Ibid. The Law Division agreed and held "that

municipal courts lack jurisdiction under the statute to hear cases." Ibid. Our

analysis and ultimate resolution of this issue was based on the Legislature's

decision to amend N.J.S.A. 13:1E-9f in 1985.

      As amended, N.J.S.A. 13:1E-9f provided as follows:

            Any person who violates the provisions of P.L.1970,
            c. 39, or any code, rule or regulation adopted pursuant
            thereto shall be liable to a penalty of not more than
            $50,000.00 per day, to be collected in a civil action
            commenced by a local board of health, a county health
            department, or the [DEP] commissioner.

                  ....

            Any penalty imposed pursuant to this subsection may
            be collected with costs in a summary proceeding
            pursuant to "the penalty enforcement law" ([N.J.S.A]
            2A:58-1 et seq.).      The Superior Court and the
            municipal court shall have jurisdiction to enforce the
            provisions of "the penalty enforcement law" in
            connection with this act.

            [Id. at 138-139 (emphasis added).]

      Under the "old statute," the DEP Commissioner was limited to seeking

injunctive relief from the Superior Court, "or civil penalties (fines) in the

Superior, County, county district, or municipal courts.    Local boards were

2
   Although not relevant to the jurisdiction issue raised in this appeal, the
municipal court also found the Middlesex County Recycling Plan was invalid.
On appeal, the Law Division reversed that aspect of the municipal court's
decision. Ibid. We upheld the Law Division's decision. Id. at 142.


                                                                      A-3546-17T1
                                      12
limited to civil penalties in these same courts. Any action for penalties was to

be by way of a summary proceeding under the 'penalty enforcement law'

(N.J.S.A. 2A:58-1)." Id. at 140. By contrast, the amended version gave the

DEP Commissioner "additional enforcement weapons in the form of abatement

actions and penalties, both of which may be administratively initiated. He

retains the original remedies of injunctive relief and civil penalties. By virtue

of the amendment, local boards now have the additional right to seek

injunctive relief." Ibid.

      Against this statutory history, we construed "civil action" as used in the

pre-amended version of N.J.S.A. 13:1E-9f "to indicate the court in which relief

might be sought since those courts were specified. Those words were used to

label the type of remedy referred to, namely a civil court action for fines as

opposed to injunctive relief."     Id. at 141.    We further held that these

jurisdictional limits remained after the Legislature's amendment of the statute

"in exactly the same manner . . . [.]   Local boards may continue to seek the

imposition of fines against violators of the act, in a quick and simple summary

procedure, brought locally in a municipal court if they so choose." Ibid.

      A close examination of the provisions in N.J.S.A. 58:10-23.11u reveals a

statutory framework similar to the one in Middlesex County. Under N.J.S.A.

58:10-23.11u(a), when the DEP determines



                                                                        A-3546-17T1
                                        13
           (1) . . . on the basis of available information . . . that a
           person is in violation of a provision of [the Spill Act],
           including any rule, regulation, plan, information
           request, access request, order or directive promulgated
           or issued pursuant thereto, or that a person knowingly
           has given false testimony, documents or information
           to the [DEP], the [DEP] may:

                 (a) Bring a civil action in accordance with
                 subsection b. of this section;

                 (b) Levy a civil administrative penalty in
                 accordance with subsection c. of this section; or

                 (c) Bring an action for a civil penalty in
                 accordance with subsection d. of this section.

           Use of any of the remedies specified in this section
           shall not preclude use of any other remedy. The [DEP]
           may simultaneously pursue administrative and judicial
           remedies provided in this section.

           [(Emphasis added).]

     N.J.S.A. 58:10-23.11u(b) describes the remedies available to the DEP in

an enforcement action brought in the Superior Court:

           b. The [DEP] may commence a civil action in
           Superior Court for, singly or in combination:

           (1) a temporary or permanent injunction;

           (2) the costs of any investigation, cleanup or removal,
           and for the reasonable costs of preparing and
           successfully litigating an action under this subsection;

           (3) the cost of restoring, repairing, or replacing real or
           personal property damaged or destroyed by a
           discharge, any income lost from the time the property

                                                                          A-3546-17T1
                                       14
           is damaged to the time it is restored, repaired or
           replaced, and any reduction in value of the property
           caused by the discharge by comparison with its value
           prior thereto;

           (4) the cost of restoration and replacement, where
           practicable, of any natural resource damaged or
           destroyed by a discharge; and

           (5) any other costs incurred by the [DEP] pursuant to
           P.L.1976, c.141.

           Compensatory damages for damages awarded to a
           person other than the State shall be paid to the person
           injured by the discharge.

     N.J.S.A. 58:10-23.11u(c) describes the civil administrative penalties

available to the DEP in an enforcement action brought in an administrative

proceeding in the Office of Administrative Law:

           (1) The [DEP] may assess a civil administrative
           penalty of not more than $50,000 for each violation,
           and each day of violation shall constitute an
           additional, separate and distinct violation. A civil
           administrative penalty shall not be levied until a
           violator has been notified by certified mail or personal
           service of:

           (a) the statutory or regulatory basis of the violation;

           (b) the specific citation of the act or omission
           constituting the violation;

           (c) the amount of the civil administrative penalty to
           be imposed;




                                                                      A-3546-17T1
                                      15
(d) the right of the violator to a hearing on any matter
contained in the notice and the procedures for
requesting a hearing.

(2)

(a) A violator shall have 20 calendar days following
receipt of notice within which to request a hearing on
any matter contained in the notice, and shall comply
with all procedures for requesting a hearing. Failure to
submit a timely request or to comply with all
departmental procedures shall constitute grounds for
denial of a hearing request. After a hearing and upon a
finding that a violation has occurred, the [DEP] shall
issue a final order assessing the amount of the civil
administrative penalty specified in the notice. If a
violator does not request a hearing or fails to satisfy
the statutory and administrative requirements for
requesting a hearing, the notice of assessment of a
civil administrative penalty shall become a final order
on the 21st calendar day following receipt of the
notice by the violator. If the [DEP] denies a hearing
request, the notice of denial shall become a final order
upon receipt of the notice by the violator.

(b) A civil administrative penalty may be settled by
the [DEP] on such terms and conditions as the [DEP]
may determine.

(c) Payment of a civil administrative penalty shall not
be deemed to affect the availability of any other
enforcement remedy in connection with the violation
for which the penalty was levied.

(3) If a civil administrative penalty imposed pursuant
to this section is not paid within 30 days of the date
that the penalty is due and owing, and the penalty is
not contested by the person against whom the penalty
has been assessed, or the person fails to make a
payment pursuant to a payment schedule entered into

                                                           A-3546-17T1
                          16
            with the department, an interest charge shall accrue on
            the amount of the penalty from the 30th day that
            amount was due and owing. In the case of an appeal of
            a civil administrative penalty, if the amount of the
            penalty is upheld, in whole or in part, the rate of
            interest shall be calculated on that amount as of the
            30th day from the date the amount was due and owing
            under the administrative order. The rate of interest
            shall be that established by the New Jersey Supreme
            Court for interest rates on judgments, as set forth in
            the Rules Governing the Courts of the State of New
            Jersey.

            (4) The [DEP] may assess and recover, by civil
            administrative order, the costs of any investigation,
            cleanup or removal, and the reasonable costs of
            preparing and successfully enforcing a civil
            administrative penalty pursuant to this subsection. The
            assessment may be recovered at the same time as a
            civil administrative penalty, and shall be in addition to
            the penalty assessment.

      N.J.S.A. 58:10-23.11u(d) provides the DEP with two different

approaches to enforce monetary remedies previously ordered or imposed by

the Superior Court under N.J.S.A. 58:10-23.11u(b) or in an administrative

hearing before an administrative law judge under N.J.S.A. 58:10-23.11u(c).

Subsections (b) and (c) provide a person or entity charged with a violation of

the Spill Act constitutionally required due process protections.

      The Supreme Court recently reaffirmed the guiding principles judges

must follow when confronted with a question of statutory construction:

            Our objective in interpreting any statute is to give
            effect to the Legislature's intent. Frugis v. Bracigliano,

                                                                         A-3546-17T1
                                       17
             177 N.J. 250, 280 (2003). When the clear language of
             the statute expresses the Legislature's intent, our
             analysis need go no further.               Shelton v.
             Restaurant.com, Inc., 214 N.J. 419, 429 (2013). When
             a plain reading of the statute allows for more than one
             plausible interpretation or leads to an absurd result or
             a result at odds with the overall statutory scheme, we
             may turn to extrinsic evidence. DiProspero v. Penn,
             183 N.J. 477, 492-93 (2005).

             [McClain v. Bd. of Review, Dept. of Labor, 237 N.J.
             445, 456 (2019).]

      We construe the language in N.J.S.A. 58:10-23.11u(d) to provide the

DEP with a choice to enforce these monetary penalties in a summary

proceeding in either the Superior Court or in the municipal court that has

territorial jurisdiction:

             Any person who violates a provision of [N.J.S.A.
             58:10-23.11], or a court order issued pursuant thereto,
             or who fails to pay a civil administrative penalty in
             full or to agree to a schedule of payments therefor,
             shall be subject to a civil penalty not to exceed
             $50,000.00 per day for each violation, and each day’s
             continuance of the violation shall constitute a separate
             violation. Any penalty incurred under this subsection
             may be recovered with costs in a summary proceeding
             pursuant to “the penalty enforcement law” (N.J.S.A.
             2A:58-1 et seq.) in the Superior Court or a municipal
             court.

             [(Emphasis added).]




                                                                        A-3546-17T1
                                       18
     The forum selection authority available to the DEP under N.J.S.A.

58:10-23.11u(d) must be construed in para materia with the procedural

mechanism in N.J.S.A. 2A:58-11, which provides:

           a. If a statute or ordinance allows a court action to
           impose a civil penalty or a penalty has been imposed
           that may not be enforced pursuant to section 1 of this
           act, an action to impose a penalty shall be brought as
           provided by this section.

           b. The action may be brought in the Superior Court. If
           the statute that establishes the civil penalty provides
           that the action may be brought in a municipal court,
           the action may be brought in any municipal court that
           has territorial jurisdiction over the action or in the
           Superior Court.

           c. The court shall decide the case in a summary
           manner without a jury unless otherwise provided in
           the statute imposing the penalty. The court shall hear
           testimony on any factual issues, and if it finds that the
           violation occurred, shall impose a penalty as provided
           by the statute. The defendant shall not be precluded
           from contesting the amount of the penalty.

           d. Unless precluded by the statute imposing the
           penalty, informal disposition may be made of any case
           by stipulation, agreed settlement, or consent order.
           Payment of a penalty pursuant to an informal
           disposition shall be considered a prior violation for the
           purpose of determining subsequent offender status.

           e. An action in Superior Court to impose a civil
           penalty may be joined with an action brought to
           restrain related violations.

           f. If a judgment for a civil penalty is rendered against
           a defendant, payment shall be made to the court and

                                                                       A-3546-17T1
                                      19
             shall be remitted to the State Treasurer of New Jersey,
             unless other disposition is provided for in the statute
             imposing the penalty.

      In this light, a plain reading of the text in N.J.S.A. 58:10-23.11u(d)

reveals the Legislature intended to authorize the DEP to bring a penalty

enforcement action against "[a]ny person who violates a provision of [N.J.S.A.

58:10-23.11], or a court order issued pursuant thereto, or who fails to pay a

civil administrative penalty in full or to agree to a schedule of payments." The

Supreme Court endorsed this approach in Rule 7:2-1(h) by making this type of

summary action cognizable in the municipal courts using the Special Summon s

the DEP used here.

      Although our analysis differs from the approach employed by the Law

Division, it is a long-settled principle of appellate jurisprudence that "an

appeal is taken from a trial court's ruling rather than reasons for the ruling."

State v. Adubato, 420 N.J. Super. 167, 176 (App. Div. 2011). We thus affirm

the final judgment of the trial court "on grounds other than those upon which

the trial court relied." Ibid.

      Affirmed.




                                                                        A-3546-17T1
                                       20